PER CURIAM:
Thurmond Guess appeals the district court’s orders dismissing his complaints without prejudice based on reports and recommendations of two magistrate judges. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Guess v. Benedict College, No. CA-04-553-3 (D.S.C. Mar. 30, 2004); Guess v. Benedict College, No. CA-04-743-3 (D.S.C. Apr. 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED